Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen J. Weyer, on September 13, 2021.
Amend claims 1-4 as shown below.
Cancel claims 5-12 and 14.
	
1.  (Currently amended) A composition  consisting of, on a weight percent basis:
2-4 % a-pinene, 
2-4 % borneol, 
8-10 % geraniol, 
28-35 % linalool, 
25-38 % linalyl acetate, 
1-4 % methyl salicylate, 

2-4 % para-cymene, 
4-8 %  phellandrene, 
1-4 % thymol, and 
2-4 % vanillin.

2.  (Currently amended) The composition of claim 1consisting of:
4 % a-pinene, 
4 % borneol, 
8 % geraniol, 
28 % linalool, 
28 % linalyl acetate, 
4 % methyl salicylate, 
4 % myrcene, 
4 % para-cymene, 
8 %  phellandrene,
4 % thymol, and 
4 % vanillin.

3.  (Currently amended) The composition of claim 1consisting of:
4 % a-pinene, 
4 % borneol, 
10 % geraniol, 

25 % linalyl acetate, 
3 % methyl salicylate, 
4 % myrcene, 
4 % para-cymene, 
8 %  phellandrene,
4 % thymol, and 
4 % vanillin.

4.  (Currently amended) The composition of claim 1consisting of:
2 % a-pinene, 
2 % borneol, 
10 % geraniol, 
35 % linalool, 
38 % linalyl acetate, 
1 % methyl salicylate, 
2 % myrcene, 
2 % para-cymene, 
5 %  phellandrene,
1 % thymol, and 
2 % vanillin.


The following is an examiner’s statement of reasons for allowance:
The prior art does not teach the claimed combination of 11 components at the claimed concentrations.  While each of the claimed components is known for use in compositions as described in the instant Specification, the prior art teaches the claimed agents to be functional equivalents to hundreds and maybe even thousands of other components.  There is no motivation to select the claimed components and combine them in a composition having a combined concentration of 53% to 73% linalool and linalyl acetate without any other component (i.e., the transitional phrase “consisting of” is used).  
Claims 1-4 and 13 are allowed.
Claims 5-12 and 14 are cancelled. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628